Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-31 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 63/001,723 and 63/053,908 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
US Provisional application 63/001,723, filed 3/30/2020, makes no mention of a hepatotropic virus or hepatitis.  Accordingly, instant claims 1-31 are not entitled to the benefit of the prior application.
US Provisional application 63/053,098, filed 7/20/2020, makes no mention of a hepatotropic virus or hepatitis in general.  It is noted that while it does specifically teach HBV, HCV and HEV, as recited in instant claim 29, it does not define these acronyms or teach hepatotropic viruses, in general.  Accordingly, instant claims 1-31 are not entitled to the benefit of the prior application since instant claim 1 is directed toward treating a hepatotropic virus infection.
Claims 1-31 are afforded the priority date of the filing date of the instant application, 8/22/2021.
	
Information Disclosure Statement
The information disclosure statement (IDS) dated 10/25/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “A”, “B” and/or “C” in Figures 1-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract of the disclosure is objected to because it recites “The present invention provides.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).

	
Election/Restrictions
This application contains claims directed to the following patentably distinct species hepatotropic virus treating compounds of Formula (I) and Formula (II). The species are independent or distinct because, for example, the species encompass compounds that contain three to six rings, wherein these rings can be aromatic or non-aromatic, can comprise heteroatoms or no heteroatoms, and can comprise five to seven members. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of a compound of Formula (I) or of Formula (II), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Chad Rink on 3/22/2022, a provisional election was made without traverse to prosecute the species of SH-001, a species of Formula (I), claim 27.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 4-6, 9-10, 13, 15-25 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
During the course of the search, the search was extended to the compounds of Formula (II), claims 4-6, 9-10, 13, and 15-25.
Claims 1-29 and 30-31 are examined on the merits herein.

Claim Objections
Claims 8, 11, 14, 23  and 26-27 are objected to because of the following informalities:  
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 is missing commas between the compounds recited on the first 4 lines of page 45 of the claims.
In claim 14, some of the structures are blurry, resulting in R groups that are unreadable.  Additionally, the compounds are missing commas between them and the conjunction “and” is missing prior to the recitation of the final  “—L-W” group member.
Claim 23 is missing commas between the structures of X.
Claims 26-27 refer to the depicted compounds as “SH-001” and “SH-002.”  “SH-001” and “SH-002” should be set off by commas or parentheses to denote that these term are naming the compounds and are not further limitations of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because it is confusing.
-The phrases “Solgroup” and “Solgroup is a solubility enhancing group” in claim 14 are indefinite.  Though paragraphs 64-65 of the specification define these terms, they are still unclear.  Paragraph 65 recites “A(CH2)0-4” as a suitable “Solgroup”; however, paragraph 65 then states that A can be absent and the CH2 group can be 0, thereby resulting in a “Solgroup” that is null.  It is not clear what groups are encompassed by “Solgroup.”
-Claim 14, page 47, depicts several structures with parenthesis around a carbon in a ring.  However, the parentheses appear to have no meaning since they are not followed by numbers or variables.  Are these parentheses intended to further limit the ring?  Are these parentheses superfluous?  The meaning of these parentheses is not understood.
-Claim 14, page 49, recites group “Rb.”  However, there does not appear to be a “Rb” group depicted in the structures.  How does this “Rb” group further limit the structures?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15, which recites a compound of formula (II), 
    PNG
    media_image1.png
    167
    176
    media_image1.png
    Greyscale
, does not read on the compound of formula (I) of instant claim 1, 
    PNG
    media_image2.png
    248
    332
    media_image2.png
    Greyscale
, and therefore does not further limit claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 16-25 are rejected as being dependent on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, claim 14 is interpreted as discussed in the above 35 USC 112 rejections.

Claims 1-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2011/0071136 to Haddock (IDS).
Haddach ‘136 teaches compounds that inhibit CK2 and/or Pim kinases and methods of treating kinase-associated conditions including inflammation, pain, pathogenic infections, and certain immunological disorders (abstract).  
Hepatitis is taught as a condition associated with inflammation and pain (paragraph 229).  Hepatitis C and B are specifically taught as infections that can be treated with compounds that inhibit CK2 and/or Pim kinases (pg. 56-57, claims 39-40).  
The compounds that inhibit CK2 and/or Pim kinases are: 

    PNG
    media_image2.png
    248
    332
    media_image2.png
    Greyscale
 ,
    PNG
    media_image1.png
    167
    176
    media_image1.png
    Greyscale
, and pharmaceutically acceptable salts thereof, such as sodium salts (pg. 50-56, claims 1-27).  A, L, W, X, Z1, Z2 and the R groups are defined in the same manner as A, L, W, X, Z1, Z2 and the R groups of the instant compounds of formulas (I) and (II) of instant claims 1 and 15, respectively (pgs. 50-56, claims 1-27, paragraph 84).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2011/0071136 to Haddach (published 2011, IDS), as applied to claims 1-25 and 29-30 above, and further in view of US 2012/0208792 to Chua (published 2012, IDS).
Haddach ‘136 is applied as discussed in the above 35 USC 102 rejection.  Haddach ‘136 further teaches that Z1 and Z2 can independently be N or C when their bond is a single bond, that L-W can be 
    PNG
    media_image3.png
    109
    154
    media_image3.png
    Greyscale
, that A is a saturated or partially saturated optionally substituted 5, 6 or 7 member ring, that X can be a carboxylate, and that m can be 0 (pg. 50, claims 1-14).
While Haddach ‘136 teaches a method of treating hepatitis B or C by administering a compound of formula (I), it differs from that of the instantly claimed invention in that it does not exemplify 
    PNG
    media_image4.png
    256
    280
    media_image4.png
    Greyscale
, which is SH-001.
	Chua ‘792 teaches a method for treating pain or inflammation by administering a compound of formula (IA), 
    PNG
    media_image5.png
    175
    155
    media_image5.png
    Greyscale
  and its pharmaceutically acceptable salts (pg. 393, claim 30).  Sodium hydroxide is taught as a salt (paragraph 229).
	Hepatitis is taught as a condition related to inflammation and pain (paragraph 265).  Hepatitis C and B are specifically taught as diseases that are treated (paragraph 255).

    PNG
    media_image6.png
    199
    179
    media_image6.png
    Greyscale
is exemplified as a compound of formula (IA) (paragraph 326).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to exemplify the sodium salt of
    PNG
    media_image6.png
    199
    179
    media_image6.png
    Greyscale
of Chua ‘792, as Haddach ‘136’s compound of formula (I), 
    PNG
    media_image2.png
    248
    332
    media_image2.png
    Greyscale
, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the sodium salt of 
    PNG
    media_image6.png
    199
    179
    media_image6.png
    Greyscale
as a compound of 
    PNG
    media_image2.png
    248
    332
    media_image2.png
    Greyscale
, with a reasonable expectation of success, because a) 
    PNG
    media_image6.png
    199
    179
    media_image6.png
    Greyscale
is a species of 
    PNG
    media_image2.png
    248
    332
    media_image2.png
    Greyscale
 when L is NH, W is phenyl chloride, A is pyridine, m is 0, Z1 and Z2 are carbon, X is COOH, b) Haddach ‘136 and Chua ‘792 are both directed toward methods of treating conditions associated with pain or inflammation, wherein hepatitis is a condition of pain or inflammation,  and Chua ‘792 exemplifies 
    PNG
    media_image6.png
    199
    179
    media_image6.png
    Greyscale
as a compound that treats this condition.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2011/0071136 to Haddach (published 2011, IDS), as applied to claims 1-25 and 29-30 above, and further in view of MedicineNet (PTO-892).
Haddach ‘136 is applied as discussed in the above 35 USC 102 rejection.
While Haddach ‘136 teaches a method of treating hepatitis, it differs from that of the instantly claimed invention in that it does not teach hepatitis D.
MedicineNet teaches about Hepatitis A, B, C, D, E and G.  Hepatitis means inflammation of the liver.  When the liver is inflamed it does not perform its functions (title and pg. 2).  
Hepatitis D (HDV) requires concomitant infection with hepatitis B (HBV) to survive. HDV cannot survive on its own because it requires a protein that the HBV makes to enable it to infect liver cells (pg. 4).
It would have been prima facie obvious to one of ordinary skill in the art to apply the methods of Haddach ‘136 to treat Hepatitis D, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to apply the methods of Haddach ‘136 to treat Hepatitis D because Haddach teaches a method of treating hepatitis, Haddach specifically teaches treating hepatitis B, and MedicineNet teaches that hepatitis D cannot survive without hepatitis B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622